IN THE SUPREME COURT OF THE STATE OF DELAWARE

CHRISTOPHER J. TIGANI, as a     §
vested beneficiary of and on behalf
                                §
of the Irrevocable Trust for the§
benefit of Robert F. Tigani dated
                                §
December 16, 1986,              §
                                §
      Plaintiff Below,          §           No. 331, 2020
      Appellant,                §
                                §           Court Below–Superior Court
      v.                        §           of the State of Delaware
                                §
STEVEN R. DIRECTOR, Esq.,       §           C.A. No. N19C-10-014 CCLD
STEPHEN B. BRAUERMAN, Esq., §
and BAYARD, P.A.,               §
309,                            §
      and                       §
                                §
W. DONALD SPARKS, II, Esq., and §
RICHARDS, LAYTON & FINGER, §
P.A.,                           §
                                §
      Defendants Below,         §
      Appellees.                §

                          Submitted: March 26, 2021
                           Decided: June 4, 2021

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                      ORDER

      After careful consideration of the parties’ briefs and the Superior Court record,

we find it evident that the judgment below should be affirmed on the basis of and
for the reasons assigned in the Superior Court’s September 2, 2020 opinion.1

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court be AFFIRMED.

                                             BY THE COURT:


                                             /s/ James T. Vaughn, Jr.
                                             Justice




1
  Tigani v. Director, 2020 WL 5237278 (Del. Super. Ct. Sept. 2, 2020). Although the appellees
brought their motions to dismiss under Superior Court Civil Rule 12(b)(1) and 12(b)(6), the
Superior Court’s opinion only recited its standard of review under Rule 12(b)(6). We understand,
however, that the court’s dismissal, to the extent that it is based on the court’s lack of subject-
matter jurisdiction, falls under Rule 12(b)(1). Under the circumstances presented here, we need
not decide whether the Superior Court’s determination that the appellant lacked standing to
proceed pro se is properly considered under Rule 12(b)(1) or 12(b)(6). See Appriva S’holder Litig.
Co. v. EV3, Inc., 937 A.2d 1275, 1283-84 (Del. 2007) (noting that the federal and state courts are
divided on the question of whether the issue of standing is properly challenged under Rule 12(b)(1)
or 12(b)(6)).
                                                2